Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 26, 1990 (People v Cade, 167 AD2d 552), affirming a judgment of the Supreme Court, Queens County, rendered January 25, 1989.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Balletta, Rosenblatt and Miller, JJ., concur.